

114 S2247 IS: Strengthen And Fortify Existing Bridges Act of 2015
U.S. Senate
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2247IN THE SENATE OF THE UNITED STATESNovember 5, 2015Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Secretary of Transportation to assist States to rehabilitate or replace certain
			 bridges, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthen And Fortify Existing Bridges Act of 2015 or the SAFE Bridges Act of 2015. 2.Strengthen and fortify existing bridges (a)DefinitionsIn this section:
 (1)BridgeThe term bridge means a bridge on a public road, without regard to whether the bridge is on a Federal-aid highway.
				(2)Eligible
 bridgeThe term eligible bridge means a bridge that is—
 (A)structurally deficient; (B)functionally obsolete; or
 (C)fracture critical. (3)Federal-aid highwayThe term Federal-aid highway has the meaning given the term in section 101(a) of title 23, United States Code.
				(4)Fracture
 criticalThe term fracture critical means, with respect to a bridge, a bridge with a steel member in tension, or with a tension element, the failure of which would likely cause a portion of the bridge or the entire bridge to collapse.
				(5)Functionally
 obsoleteThe term functionally obsolete means, with respect to a bridge, a bridge that, as determined by the Secretary, no longer meets the most current design standards for the traffic demands on the bridge.
				(6)Public
 roadThe term public road has the meaning given the term in section 101(a) of title 23, United States Code.
 (7)RehabilitationThe term rehabilitation means, with respect to a bridge, the carrying out of major work necessary, as determined by the Secretary—
 (A)to restore the structural integrity of the bridge; or
 (B)to correct a major safety defect of the bridge.
 (8)ReplacementThe term replacement means, with respect to a bridge, the construction of a new facility that, as determined by the Secretary, is in the same general traffic corridor as the replaced bridge.
 (9)SecretaryThe term Secretary means the Secretary of Transportation. (10)StateThe term State means—
 (A)a State; and (B)the District of Columbia.
					(11)Structurally
 deficientThe term structurally deficient means, with respect to a bridge, a bridge that, as determined by the Secretary—
 (A)has significant load-carrying elements that are in poor or worse condition due to deterioration, damage, or both;
 (B)has a load capacity that is significantly below truckloads using the bridge and that requires replacement; or
 (C)has a waterway opening causing frequent flooding of the bridge deck and approaches resulting in significant traffic interruptions.
 (b)EstablishmentNot later than 30 days after the date of enactment of this Act, the Secretary shall establish a program to assist States to rehabilitate or replace eligible bridges.
			(c)Apportionment of
			 funds
				(1)In
 generalAmounts made available to carry out the program established under subsection (b) for a fiscal year shall be apportioned to each State according to the ratio that—
 (A)the total cost to rehabilitate or replace structurally deficient and functionally obsolete bridges in that State; bears to
 (B)the total cost to rehabilitate or replace structurally deficient and functionally obsolete bridges in all States.
					(2)Calculation of
			 total cost
					(A)Categories of
 bridgesThe Secretary shall place each structurally deficient or functionally obsolete bridge into 1 of the following categories:
 (i)Federal-aid highway bridges eligible for rehabilitation.
 (ii)Federal-aid highway bridges eligible for replacement.
 (iii)Bridges not on Federal-aid highways eligible for rehabilitation.
 (iv)Bridges not on Federal-aid highways eligible for replacement.
 (B)CalculationFor purposes of the calculation under paragraph (1), the Secretary shall multiply the deck area of structurally deficient and functionally obsolete bridges in each category described in subparagraph (A) by the respective unit price on a State-by-State basis, as determined by the Secretary, to determine the total cost to rehabilitate or replace bridges in each State.
					(C)Data used in
 making determinationsThe Secretary shall make determinations under this subsection based on the latest available data, which shall be updated not less than annually.
					(D)Use of existing
 inventoriesTo the extent practicable, the Secretary shall make determinations under this subsection using inventories prepared under section 144 of title 23, United States Code.
					(d)Use of
 fundsFunds apportioned to a State under the program established under subsection (b) shall—
 (1)be used by that State for the rehabilitation and replacement of eligible bridges;
 (2)except as otherwise specified in this section, be administered as if apportioned under chapter 1 of title 23, United States Code, except that the funds shall not be transferable;
 (3)be subject to the requirements described in section 1101(b) of MAP–21 (23 U.S.C. 101 note; 126 Stat. 414) in the same manner as amounts made available for programs under divisions A and B of that Act; and
 (4)not be subject to any limitation on obligations for Federal-aid highways or highway safety construction programs set forth in any Act.
				(e)Condition at
 project completionA bridge that is rehabilitated or replaced under the program established under subsection (b) may not be structurally deficient, functionally obsolete, or fracture critical upon the completion of the rehabilitation or replacement.
			(f)Federal
 shareThe Federal share of the cost of a project carried out with funds apportioned to a State under the program established under subsection (b) shall be 100 percent.
			(g)Reapportionment
 of unobligated fundsAny funds apportioned to a State under the program established under subsection (b) and not obligated by that State at the end of the third fiscal year beginning after the fiscal year during which the funds were apportioned shall be withdrawn from that State and reapportioned by the Secretary to States that have not had funds withdrawn under this subsection in accordance with the formula specified in subsection (b).
 (h)NonsubstitutionIn carrying out the program established under subsection (b), the Secretary shall ensure that funding made available to a State under the program supplements, and does not supplant—
 (1)other Federal funding made available for the rehabilitation or replacement of eligible bridges; and
 (2)the planned obligations of that State with respect to eligible bridges.
 (i)ReportNot later than 1 year after the date of enactment of this Act, and each year thereafter if States obligated funds apportioned under the program established under subsection (b) during that year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes the amounts obligated by each State for projects under the program.
 (j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,750,000,000 for each of fiscal years 2016 through 2018, to remain available until expended.
			